NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5323-17T1

KAREN RUIZ,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES, POLICE
AND FIREMEN'S RETIREMENT
SYSTEM,

     Respondent-Respondent.
_____________________________

                    Submitted September 10, 2019 – Decided September 16, 2019

                    Before Judges Fisher and Rose.

                    On appeal from the Board of Trustees of the Police and
                    Firemen's Retirement System, Department of the
                    Treasury, PFRS No. 3-10-052026.

                    Caruso Smith Picini PC, attorneys for appellant
                    (Timothy Richard Smith, of counsel; Ben O. Weathers,
                    on the briefs).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Robert Seymour Garrison, Jr.,
                    Deputy Attorney General, on the brief).
PER CURIAM

      Karen Ruiz appeals a final agency decision that concluded she was not

entitled to retirement benefits because, when she applied, she was not a member

of the pension system. We agree the agency applied correct legal principles and

that no material disputed facts stood in the way of a summary decision, and, so,

we affirm.

      The matter presents no factual or legal complexities. Ruiz began her

employment with the Camden Police Department on April 10, 2006; she was

then enrolled in the Police and Firemen's Retirement System. Seven years later,

Ruiz was injured while on duty and soon after filed a workers' compensation

petition. She was still under medical treatment when the police department

downsized and terminated her employment effective April 30, 2013; she

continued, however, to receive temporary workers' compensation benefits.

      Nearly a year after her employment termination, Ruiz underwent a

functional capacity examination, which resulted in a determination that she was

fit to return to work. As a consequence, on October 5, 2014, her then attorney

received written notice that Ruiz's temporary workers' compensation benefits

were terminated as of September 30, 2014. A month later – on November 3,

2014 – Ruiz applied for accidental disability retirement benefits.


                                                                        A-5323-17T1
                                        2
      The pension board initially granted ordinary disability retirement benefits

pending receipt of further medical evidence. Later, after recognizing Ruiz was

no longer a "member in service" at the time of her application, the board

terminated all retirement benefits. Ruiz appealed and the matter was referred to

the Office of Administrative Law. For reasons expressed in a written opinion,

an administrative law judge (ALJ) granted the pension board's motion for

summary decision, and the board later adopted the ALJ's opinion as its final

agency decision.

      Ruiz appeals that final decision, arguing the ALJ misapplied the summary-

decision standard and failed, as well, to consider the equities. Ruiz also argues

that the ALJ's apparent credibility finding called into question the fairness and

impartiality of the administrative proceedings. We find insufficient merit in

these arguments to warrant further discussion in a written opinion. R. 2:11-

3(e)(1)(E). We add only the following few comments.

      We discern from Ruiz's submissions that she does not dispute that her

entitlement to retirement benefits is dependent on her being a "member in

service" when she applied. N.J.S.A. 43:16A-7(a)(1).        One is defined as a

"member in service" so long as "the member or the employer was making

pension contributions to the retirement system" when the application was made.


                                                                         A-5323-17T1
                                       3
N.J.A.C. 17:4-6.7(a)(1). One also qualifies as a "member in service" when on

an "approved leave of absence." Ibid. There is no dispute that these concepts

extended Ruiz's status as "member in service" beyond the termination of her

employment and until her workers' compensation benefits were terminated. The

scope of what it means to be a "member in service," however, extends no further.

And our pension laws allow no greater liberality. See Smith v. State Dep't of

Treasury, Div. of Pensions & Benefits, 390 N.J. Super. 209, 212-13 (App. Div.

2007); see also Cardinale v. Bd. of Trs., Police & Firemen's Ret. Sys., 458 N.J.

Super. 260, 272 (App. Div. 2019).

      In short, we must affirm because Ruiz was not a "member in service" when

she applied for retirement benefits on November 3, 2014. Her employment

ended on April 30, 2013, and only her continued receipt of workers'

compensation benefits rendered Ruiz a "member in service," but only until those

benefits ceased on September 30, 2014. The twilight period – from employment

termination to compensation-benefits termination – extended her "member in

service" status for seventeen months during which Ruiz could have validly

applied for retirement benefits. Her failure to act during that grace period was

fatal to her November 2014 application.




                                                                        A-5323-17T1
                                       4
      Even if we were to recognize – as Ruiz urges – that the law imposes a

notice requirement, and even if that alleged requirement allowed for

continuation of Ruiz's pension system membership until notice was given, there

is no dispute that Ruiz's representative – her attorney at the time – received

written notice nearly thirty days before Ruiz submitted her application for

retirement benefits. So, even if we were to view the circumstances with such

liberality, Ruiz's application was still filed when she could not lawfully be

viewed as a "member in service."

      Affirmed.




                                                                      A-5323-17T1
                                      5